DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
SPECIES 1 - Figures 6-8 sub-valve element 70 has top wall 74 which closes through holes 65 formed in top wall 64 of valve element 60, also top wall 64 has bleed passage 66; both the sub-valve element 70 and the valve element 60 are open at the bottom, spring 56 biases both the valve element 60 and sub valve element 70 away from shoulder 52;
SPECIES 2 - Figure 9 sub-valve element 70 has top wall 74 which closes through holes 65 formed in top wall 64 of valve element 60, also top wall 64 has bleed passage 66; sub-valve element 70 is open at the bottom and valve element 60 is partially closed at the bottom such that spring 56 biases sub-valve element 70 away from the partially closed bottom of valve element 60 and spring 59 biases valve element 60 away from shoulder 52
SPECIES 3 - Figure 10 sub-valve element 70 has top wall 74 which is able to only partially close through holes 65 formed in top wall 64 of valve element 60 when sub-valve 70 is in abutment with valve element 60 communication passage 80 communicates through valve element 60 passage 80 is formed by making a distance R1 from the center of the top wall 64 to the inner circumferential edge of the through hole 65 is made slightly smaller than a radius R2 of the through hole 73 formed in the top wall 74 of the sub-valve element 70 (R2-R1=α), also top wall 64 is solid in the central most portion of valve element 60 (¶0071); both the sub-valve element 70 and the valve element 60 are open at the bottom, spring 56 biases both the valve element 60 and sub valve element 70 away from shoulder 52; ring member 57 regulates movement away from shoulder 52;
SPECIES 4 - Figure 11 sub-valve element 70 has top wall 74 which is able to only partially close one or more of through holes through holes 65 formed in top wall 64 of valve element 60 when sub-valve 70 is in abutment with valve element 60 communication passage 80 communicates through valve element 60 passage 80 is formed by making a distance R1 from the center of the top wall 64 to the through hole 65 formed in the top wall 64 of the valve element 60 is made larger than a radius R2 of the through hole 73 formed in the top wall 74 of the sub-valve element 70 (R1-R2=β), based on which a groove 81 extended from the through hole 65 to the radial inner side is formed in a surface of the top wall 64 of the valve element 60 facing the top wall 74 of the sub-valve element 70 (¶0075, in Fig 11 groove 81 is formed in valve element 60); both the sub-valve element 70 and the valve element 60 are open at the bottom, spring 56 biases both the valve element 60 and sub valve element 70 away from shoulder 52; ring member 57 regulates movement away from shoulder 52; 
SPECIES 5 - Figure 12 sub-valve element 70 has top wall 74 which is able to only partially close one or more of through holes through holes 65 formed in top wall 64 of valve element 60 when sub-valve 70 is in abutment with valve element 60 communication passage 80 communicates through valve element 60 passage 80 is formed by making a distance R1 from the center of the top wall 64 to the through hole 65 formed in the top wall 64 of the valve element 60 is made larger than a radius R2 of the through hole 73 formed in the top wall 74 of the sub-valve element 70 (R1-R2=β), based on which a groove 82 extended from the through hole 73 to the radial outer side is formed in a surface of the top wall 74 of the sub-valve element 70 facing the top wall 64 of the valve element 60 (¶0076, in Fig 12 groove 82 is formed in sub-valve element 70); both the sub-valve element 70 and the valve element 60 are open at the bottom, spring 56 biases both the valve element 60 and sub valve element 70 away from shoulder 52; ring member 57 regulates movement away from shoulder 52.
	Figures 1-5, and 13 are generic to the above species. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
SPECIES 1-5 lack unity of invention because even though the inventions of these groups require the technical feature of “wherein the release control valve on the supply passage is housed in a valve housing space to which the branch passage is connected, the release control valve comprising: a valve element including a valve body which, being disposed in the valve housing space so as to be movable in an axial direction thereof, varies the degree of opening of the communication between the control pressure chamber and the branch passage, and a flange which seals between the valve body and the inner peripheral wall of the valve housing space by being abutted, in the axial direction of the valve housing space, against a shoulder formed on the inner peripheral wall of the valve housing space, wherein a configuration is such that the branch passage is covered by the valve body in a state in which the flange is abutted against the shoulder.”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Okuda USPN 8714938.  
Okuda USPN 8714938 discloses the limitations: 
a compression chamber 112 which compresses working fluid (i.e. refrigerant); a suction chamber 131 which houses the working fluid to be compressed in the compression chamber; a discharge chamber 132 which houses the working fluid compressed in and discharged from the compression chamber; a control pressure chamber 121 which, having passed therethrough a drive shaft 18, houses a swash plate 22 which rotates along with the rotation of the drive shaft (via 21,23); a supply passage (61,59,70,60,52,38,51) which causes the discharge chamber 132 and the control pressure chamber 121 to communicate with each other (as seen in Figure 8 & Figure 3 when 37 is away from 38 (as seen in Figure 3) chamber 121 is able to communicate via 61,59,70,60,52,38,51 with chamber 132); a supply control valve 33 which adjusts the degree of opening of the supply passage (i.e. by controlling the opening degree of 38 via element 37), wherein the pressure of the control pressure chamber is adjusted, thereby changing a swing angle of the swash plate, varying discharge displacement (Column 1 Line 5-23, Column 5 Line 9-15); a branch passage 62 which branches off from a portion of the supply passage (i.e. branches off from portion 59 of the supply passage) on a downstream side of the supply control valve (when valve 33 supplies refrigerant into crank chamber 121 the refrigerant flows leftward through element 52, element 62 branches off from portion 59 which is located left of passage 52 in the figures (i.e. on a downstream side of the supply control valve 33)) and communicates with the suction chamber (as seen in Figure 1, element 62 communicates with suction chamber 131); and a release control valve 34 on the supply passage (on the passage of 61,59,70,60,52,38,51) which allows the working fluid to flow from the downstream side of the supply control valve (i.e. from space 59 which is located on the left side of passage 52) to the control pressure chamber (i.e. flow from space 59 to chamber 121 via 564 and 61, see Figure 8 and Figure 1) and which moves in response to a difference between the pressure of the downstream side of the supply control valve and the pressure of the control pressure chamber (Column 8 Line 63 - Column 9 Line 57, Figure 3-4, Figure 8), wherein the control pressure chamber 121 and the branch passage 62 communicate with each other by way of a portion of the supply passage (from portion 59 of the supply passage) on the downstream side of the release control valve (59 is on the left side of passage 52 and control valve 33), and the degree of opening of the communication (the degree of opening between 591 and 563 of the communication between 121 and 131) is adjusted depending on the position of the release control valve (when 591 contacts 563, minimum communication via cutout 564 is provided between 121 and 131, as 563 moves away from 591 the amount of opening and the amount of communication increases), and 
wherein the release control valve 34 on the supply passage (on the passage of 61,59,70,60,52,38,51) is housed in a valve housing space (59,60) to which the branch passage 62 is connected (as seen in Figure 8), the release control valve 34 comprising: a valve element (56,562,564,57) including a valve body (56,562) which, being disposed in the valve housing space (i.e. disposed in 59,60) so as to be movable in an axial direction thereof (i.e. movable in a direction along axis L in Fig 8), varies the degree of opening of the communication between the control pressure chamber and the branch passage (varies the amount control pressure chamber 121 communicates (via 61) with branch passage 62 based on how far element 562 is from surface 591), and a flange (57,562) which seals between the valve body (56,562) and the inner peripheral wall of the valve housing space (an inner peripheral wall of the valve housing space = 54) by being abutted, in the axial direction of the valve housing space, against a shoulder (shoulder = 541; flange 57,572 is abutted in the axial direction against shoulder 541) formed on the inner peripheral wall of the valve housing space (shoulder 541 is formed element 54), wherein a configuration (i.e. configuration of Figure 8) is such that the branch passage 62 is covered by the valve body (i.e. overlapped in the radial direction of Figure 8 by valve body 56) in a state in which the flange (57,562) is abutted against the shoulder (in the state shown in Figure 8, element 572 of the flange abuts against shoulder 541).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        
/DEVON C KRAMER/           Supervisory Patent Examiner, Art Unit 3746